Title: To Thomas Jefferson from Stephen Perkins, 14 December 1803
From: Perkins, Stephen
To: Jefferson, Thomas


               
                  Sir, 
                  Lancaster Ky 14th. Dec. 1803
               
               Altho I’ve never had the Honour of being Personally Acquainted With Your Excellency, I flatter myself that you will Condisend to hear the Petition of any One of your Subjects as soon as that of another And not having the Smallest doubt in my mind But What all Stand on the Same footing as to Preferment, With Your Excellency; being Equal in Merit. Under those Impressions, I am Induced to Make Known to Your Excellency that Provided You think me Worthy of the Trust, I Shou’d be happy to meet With the Appointment of Register for the Mississippi Territory. It is an Office Which wou’d Suit me Exceedingly Well, Being, for a Considerable time Past, Conversant With Business of that Nature, But as my Bair Word, or family Connection (Some of Which I have Reasons to believe You have been acquainted With in the State of Virginia) is not a Sufficient Recommendation, I trust You Will Condesend so fair as to make enqurey of the Members of Congress from this State as to my Abilities, but more especially Mr. Jno. Boyle Who is much better Acquainted With my Qualifications than Any Other Person that You Can Converse With. And Shou’d I be So fortunate as to meet With the Appointment from Your Excellency, No Attention that Can Possibly be Rendered Shall be Wanting to make the Office Respectable on the part of
               Sir Your Mo. Ob Sert.
               
                  Stephen Perkins
               
            